DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/7/2022 has been entered. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/30/2022 and 2/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (U.S. patent no 5924584) as evidence by Pieroni (U.S. PG publication 20080015539) further in view of Wald (U.S. Patent no 5776124).
In regard to claim 1,
Hellstrom discloses a syringe adapter (figure 2, item 20 and 70; column 4, line 47-51; Examiner notes lugs 56 mate with a syringe and therefore item 20 is construed as a syringe adaptor as item 20 is used to enable a syringe to be adapted for use with a vial) for use with a syringe (figure 4, item 150) having a barrel (figure 4, item 152) and a syringe tip (figure 4, item 158 and 162), the syringe tip located at a distal end of the syringe (see figure 4 wherein the distal end is construed as the end furthest from the plunger) and having a syringe tip opening (figure 4, item 164) in a protrusion (figure 4, item 162) extending distally therefrom (see figure 4), the syringe tip configured with an internal threaded portion (see threads 160 on item 158) for threadably connecting a needle thereto (Examiner notes “for threadably connecting a needle thereto” is an intended use limitation and due to the structure of the threads a needle with a hub of complimentary shaped threading/size is fully capable of being attached to the syringe tip as evidence by paragraph [0039] and [0034] of Pieroni who supports that a needle can be placed on the syringe after withdrawing fluid through a syringe adapter) and the syringe tip opening providing entry into the barrel (column 5, line 67-column 6, line 2; Examiner notes since the syringe of claim 1 is not positively required all limitations further defining the syringe are also not positively require by claim 1 including the barrel and syringe tip), the syringe adapter configured for withdrawing fluid medication from a container (figure 2, item 22) into the barrel (column 6, line 31-36; column 9, line [AltContent: textbox (Second opening)]capable of being performed as supported by column 6, line 31-36 and column 9, line 64-67) and [AltContent: arrow]comprising: 
[AltContent: textbox (Distal end of sidewall/distal end of syringe adaptor)][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Interior surface)][AltContent: arrow][AltContent: textbox (chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: textbox (Proximal end of sidewall)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    351
    489
    media_image1.png
    Greyscale

a sidewall (see figure 2 above) extending between a proximal end (see figure 2 above) and a distal end (see figure 2 above) opposite of the proximal end (see figure 2 above), the sidewall having an interior surface (see figure 2 above) defining a chamber (see figure 2 above), the distal end of the sidewall being a distal end of the syringe adapter (see figure 2 above), the distal end of the syringe adapter being frustoconical in exterior shape (see figure 2 above; column 4, line 24-26) and the interior surface of the distal end of the sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal end of the syringe adapter (see figure 2 above; column 4, line 24-26), a terminal edge of the distal end of the sidewall defining a first opening (see figure 2 above) into the chamber (see figure 2 above) and a terminal edge of the proximal end of the sidewall defining a second opening into the chamber (see figure 2 wherein a second opening is defined by a terminal edge of the 
a flanged area (figure 2, item 56) extending outwardly from the terminal edge of the proximal end of the sidewall (see figure 2) to threadably connect the syringe adapter to the internal threaded portion of the syringe tip and to thereby receive the protrusion into the chamber (column 4, line 47-51; see figure 5; column 6, line 3-15), wherein: 
a fluid communication path extends through the chamber, between the first opening and the second opening (see figure 2, column 6, line 31-36); 
the distal end of the sidewall is configured for inserting into the container (see figure 2, item 22) to thereby provide entry into the fluid communication path, through the first opening, for fluid medication to enter from the container into the chamber (see figure 2, column 6, line 31-36; column 9, line 64-67); and  
the second opening provides an exit from the fluid communication path for the fluid medication to exit from the chamber, through the syringe tip opening and into the barrel of the syringe (see figure 2, column 6, line 31-36; column 9, line 64-67).
Hellstrom as evidence by Pieroni is silent as to the first opening having an inner diameter of at least 0.05 inches.
Wald teaches the first opening (opening of item 16, see figure 6 which shows item 16 inserted into a vial neck) having an inner diameter of at least 0.05 inches (column 3, line 22-24; wherein the core 16 of the plug has a pocket diameter of .20 inch; Examiner notes .20 inch satisfies the limitation of at least 0.05 inches).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni to include the first opening having an inner diameter of at least 0.05 inches, as taught by Wald, for the purpose of 
It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni to include wherein the first opening having an inner diameter of at least 0.05 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom supports that modifications can be made to the invention and modifying the inner diameter to be at least 0.05 inches would still enable fluid medication to be withdrawn as required by the intended use limitation of claim 1 “the syringe adapter configured for withdrawing fluid medication from a container” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.
In regard to claim 2,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1, wherein a viscosity of the fluid medication is between 50 centipoise units and 350 centipoise units when a temperature of the fluid medication is at least 5 degrees Celsius (Examiner notes as noted above the fluid medication is not positively required and the adaptor of Hellstrom as evidence by Pieroni in view of Wald is fully capable of being used to withdraw a fluid medication with a viscosity of the fluid medication between 50 centipoise units and 350 centipoise units when a temperature of the fluid 
In regard to claim 3,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1, further comprising a radial extension member (item 70 of Hellstrom) that extends perpendicularly and radially outward from an exterior surface of the sidewall of the syringe adapter (see figure 2 of Hellstrom).
In regard to claim 4,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1, wherein the syringe adapter further comprises a multi-sided extension member (item 70 of Hellstrom) that extends perpendicularly outward from an exterior surface of the sidewall of the syringe adapter (see figure 2 of Hellstrom).
In regard to claim 7,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1.
Hellstrom as evidence by Pieroni in view of Wald fails to teach wherein the inner diameter is between 0.078 inches and 0.14 inches.
It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein the inner diameter is between 0.078 inches and 0.14 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom and column 5, line 1-5 of Wald supports that modifications can be made to the invention and modifying the inner diameter to be between 0.078 inches and 0.14 inches would still enable fluid medication to be withdrawn as 
In regard to claim 8,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1.
Hellstrom as evidence by Pieroni in view of Wald fails to teach wherein the inner diameter is between 0.09 inches and 0.11 inches.
It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein the inner diameter is between 0.09 inches and 0.11 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom and column 5, line 1-5 of Wald supports that modifications can be made to the invention and modifying the inner diameter to be between 0.09 inches and 0.11 inches would still enable fluid medication to be withdrawn as required by the intended use limitation of claim 1 “the syringe adapter configured for withdrawing fluid medication from a container” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.

Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1, wherein the syringe adapter threadably connects to the internal threaded portion of the syringe tip using a Luer-type lock connection (column 4, line 45-51 of Hellstrom).
In regard to claim 10,
Hellstrom discloses a system (figure 2, item 20 and figure 4, item 150; column 4, line 47-51; Examiner notes lugs 56 of item 20 mate with syringe 150) for syringing higher-viscosity fluid medication (column 4, line 47-41 and column 6, line 31-36; Examiner notes “for syringing higher-viscosity fluid medication” is an intended use limitation and the system of Hellstrom is fully capable due to its structure of syringing a higher-viscosity fluid as supported by column 6, line 31-36; Examiner notes the higher-viscosity fluid medication is not positively required; Examiner notes based on Applicant’s disclosure “higher-viscosity fluid has been construed as a fluid with a viscosity of 50 centipoise or above), comprising: 
a syringe (figure 4, item 150), the syringe comprising a barrel (figure 4, item 152) and a syringe tip (figure 4, item 158 and 162), the syringe tip located at a distal end of the syringe (see figure 4 wherein the distal end is construed as the end furthest from the plunger) and having a syringe tip opening (figure 4, item 164) in a protrusion (figure 4, item 162) extending distally therefrom (see figure 4), the syringe tip configured with an internal threaded portion (see threads 160 on item 158) for threadably connecting a needle thereto (Examiner notes “for threadably connecting a needle thereto” is an intended use limitation and due to the structure of the threads a needle with a hub of complimentary shaped threading/size is fully capable of being attached to the syringe tip as evidence by paragraph [0039] and [0034] of Pieroni who supports that a needle can be placed on the syringe after withdrawing fluid through a syringe adapter) and the syringe tip opening providing entry into the barrel (column 5, line 67-column 6, line 2); and 
[AltContent: textbox (Distal end of sidewall/distal end of syringe adaptor)][AltContent: textbox (Second opening)][AltContent: arrow][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Interior surface)][AltContent: arrow][AltContent: textbox (chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: textbox (Proximal end of sidewall)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    351
    489
    media_image1.png
    Greyscale

a syringe adapter (figure 2, item 20; column 4, line 47-51; Examiner notes lugs 56 mate with a syringe and therefore item 20 is construed as a syringe adaptor as item 20 is used to enable a syringe to be adapted for use with a vial) comprising a sidewall  (see figure 2 above) extending between a proximal end (see figure 2 above) and a distal end (see figure 2 above) opposite of the proximal end (see figure 2 above), the sidewall having an interior surface (see figure 2 above) defining a chamber (see figure 2 above), the distal end of the sidewall being a distal end of the syringe adapter (see figure 2 above), the distal end of the syringe adapter being frustoconical in exterior shape (see figure 2 above; column 4, line 24-26) and the interior surface of the distal end of the sidewall defining a distal end of the chamber as being frustoconical tapering toward the distal end of the syringe adapter (see figure 2 above; column 4, line 24-26), a terminal edge of the distal end of the sidewall defining a first opening (see figure 2 above) into the chamber (see figure 2 above) and a terminal edge of the proximal end of the sidewall defining a second opening (see figure 2 above) into the chamber (see figure 2 above), wherein: 
a flanged area (figure 2, item 56) extending outwardly from the terminal edge of the proximal end of the sidewall (see figure 2) threadably connects the syringe adapter to the 
a fluid communication path extends through the chamber, between the first opening and the second opening (see figure 2, column 6, line 31-36); 
the distal end of the sidewall is configured for inserting into a container (see figure 2, item 22) to thereby provide entry into the fluid communication path, through the first opening, for fluid medication to enter from the container into the chamber (see figure 2, column 6, line 31-36; column 9, line 64-67); and 
the second opening provides an exit from the fluid communication path for the fluid medication to exit from the chamber, through the syringe tip opening and into the barrel of the syringe (see figure 2, column 6, line 31-36; column 9, line 64-67).
Hellstrom as evidence by Pieroni is silent as to the first opening having an inner diameter of at least 0.05 inches.
Wald teaches the first opening (opening of item 16, see figure 6 which shows item 16 inserted into a vial neck) having an inner diameter of at least 0.05 inches (column 3, line 22-24; wherein the core 16 of the plug has a pocket diameter of .20 inch; Examiner notes .20 inch satisfies the limitation of at least 0.05 inches).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni to include the first opening having an inner diameter of at least 0.05 inches, as taught by Wald, for the purpose of providing an opening with a suitable size to enable fluid to be withdrawn (column 3, line 22-33 of Wald). Further Hellstrom fully supports that the closure can be manufactured for different sized vials as disclosed in column 10, line 14-16: The closure can be readily manufactured for a variety of standard size vials, such as 20 mm diameter vials).

In regard to claim 11,
[AltContent: textbox (Tab)][AltContent: arrow]
    PNG
    media_image2.png
    503
    307
    media_image2.png
    Greyscale


In regard to claim 12,
Hellstrom as evidence by Pieroni in view of Wald teaches the system according to Claim 10.
Hellstrom as evidence by Pieroni in view of Wald fails to teach wherein the inner diameter is between 0.078 inches and 0.14 inches.
It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein the inner diameter is between 0.078 inches and 0.14 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom and column 5, line 1-5 of Wald supports that modifications can be made to the invention and modifying the inner diameter to be between 0.078 inches and 0.14 inches would still enable syringing higher-viscosity fluid medication as required by the intended use limitation of claim 10 “a system for syringing higher-viscosity fluid medication” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.
In regard to claim 13,
Hellstrom as evidence by Pieroni in view of Wald teaches the system according to Claim 10.

It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein the inner diameter is between 0.09 inches and 0.11 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom and column 5, line 1-5 of Wald supports that modifications can be made to the invention and modifying the inner diameter to be between 0.09 inches and 0.11 inches would still enable syringing higher-viscosity fluid medication as required by the intended use limitation of claim 10 “a system for syringing higher-viscosity fluid medication” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.
In regard to claim 14,
Hellstrom as evidence by Pieroni in view of Wald teaches the system according to Claim 10, wherein a viscosity of the fluid medication is greater than or equal to 50 centipoise units when a temperature of the fluid medication is at least 5 degrees Celsius (Examiner notes as noted above the fluid medication is not positively required and the system of Hellstrom as evidence by Pieroni in view of Wald is fully capable of being used for syringing higher-viscosity fluid with a viscosity of the fluid medication greater than or equal to 50 centipoise units when a temperature of the fluid medication is at least 5 degrees Celsius due to the size and structure of the syringe adapter and the size of the openings; See analysis of claim 10 above wherein the claimed opening size is taught).

Hellstrom discloses a syringe adapter (figure 2, item 20; column 4, line 47-51; Examiner notes lugs 56 mate with a syringe and therefore item 20 is construed as a syringe adaptor as item 20 is used to enable a syringe to be adapted for use with a vial) for flowing viscous fluid medication from a container (figure 2, item 22) to a syringe (figure 4, item 150; column 6, line 31-36 and column 9, line 64-67; Examiner notes “for flowing viscous fluid medication from a container to a syringe” is an intended use limitation and the syringe adapter is fully capable of the intended use due to its size/structure. Examiner notes a container, syringe, and viscous fluid medication are not positively required), the syringe adapter comprising: 
[AltContent: textbox (Opposite distal end of sidewall/distal end of syringe adaptor)][AltContent: textbox (Second opening)][AltContent: arrow][AltContent: textbox (First opening)][AltContent: arrow][AltContent: textbox (Interior surface)][AltContent: arrow][AltContent: textbox (Interior chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: textbox (Proximal end of sidewall)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    351
    489
    media_image1.png
    Greyscale

a sidewall (see figure 2 above), the sidewall having a proximal end (see figure 2 above), an opposite distal end  (see figure 2 above), and an interior surface  (see figure 2 above) defining an interior chamber (see figure 2 above) extending from the proximal end to the opposite distal end (see figure 2 above), the distal end of the sidewall being a distal end of the syringe adapter (see figure 2 above), the distal end of the sidewall terminating in a hollow frustoconical tip tapering toward the distal end of the 
a flanged area (figure 2, item 56) extending outwardly from the terminal edge of the proximal end (see figure 2) for threadably engaging a threaded interior portion (see threads 160 on item 158) of a syringe tip (figure 4, item 158 and 162) formed as a needle-attachment point on a distal end of the syringe (Examiner notes the item 160 and 158 are fully capable of attachment to a needle of complimentary shape due to its threads as evidence by paragraph [0039] [0034] of Pieroni who supports that a needle can be placed on the syringe after withdrawing fluid through a syringe adapter. Examiner notes “for threadably engaging a threaded interior portion of a syringe tip formed as a needle-attachment point on a distal end of the syringe” is an intended use limitation and the flanged area of Hellstrom is fully capable of the intended function as supported by column 4, line 47-51, figure 5 and column 6, line 3-15. Examiner further notes the syringe tip and syringe are not positively required); and 
a viscous fluid flow path (see figure 2, column 6, line 31-36; As noted above a viscous fluid is fully capable of use with the syringe adapter and therefore the fluid flow path is construed as a viscous fluid flow path) extending through the interior chamber (see figure 2), between the first opening and the second opening (see figure 2).
Hellstrom as evidence by Pieroni is silent as to the first opening having an inner diameter of at least 0.05 inches that facilitates withdrawing the viscous fluid medication through the first opening into the interior chamber from the container for flowing the viscous fluid medication via the viscous fluid flow path through the interior chamber and out the second opening, through an opening in the syringe tip, into a barrel of the syringe.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni to include the first opening having an inner diameter of at least 0.05 inches that facilitates withdrawing the viscous fluid medication through the first opening into the interior chamber from the container for flowing the viscous fluid medication via the viscous fluid flow path through the interior chamber and out the second opening, through an opening in the syringe tip, into a barrel of the syringe, as taught by Wald, for the purpose of providing an opening with a suitable size to enable fluid to be withdrawn (column 3, line 22-33 of Wald). Further Hellstrom fully supports that the closure can be manufactured for different sized 
It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni to include wherein the first opening having an inner diameter of at least 0.05 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom supports that modifications can be made to the invention and modifying the inner diameter to be at least 0.05 inches would still enable viscous fluid medication to flow from a container to a syringe as required by the intended use limitation of claim 15 “a syringe adapter for flowing viscous fluid medication from a container to a syringe” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.
In regard to claim 17,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 15, wherein a viscosity of the viscous fluid medication is greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius (Examiner notes as noted above the fluid medication is not positively required and the system of Hellstrom as evidence by Pieroni in view of Wald is fully capable of being used for flowing viscous fluid medication from a container to a syringe with a viscosity of the viscous fluid medication greater than or equal to 50 centipoise units when a temperature of the viscous fluid medication is at least 5 degrees Celsius due to 
In regard to claim 19,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 15.
Hellstrom as evidence by Pieroni in view of Wald fails to teach wherein the inner diameter is between 0.078 inches and 0.14 inches.
It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein the inner diameter is between 0.078 inches and 0.14 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom and column 5, line 1-5 of Wald supports that modifications can be made to the invention and modifying the inner diameter to be between 0.078 inches and 0.14 inches would still enable viscous fluid medication to flow from a container to a syringe as required by the intended use limitation of claim 15 “a syringe adapter for flowing viscous fluid medication from a container to a syringe” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.
In regard to claim 20,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 15.

It would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein the inner diameter is between 0.09 inches and 0.11 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Column 10, line 14-16 and column 11, line 8-12 of Hellstrom and column 5, line 1-5 of Wald supports that modifications can be made to the invention and modifying the inner diameter to be between 0.09 inches and 0.11 inches would still enable viscous fluid medication to flow from a container to a syringe as required by the intended use limitation of claim 15 “a syringe adapter for flowing viscous fluid medication from a container to a syringe” due to the size of the opening. Additionally paragraph [0074] of Applicants disclosure states “While a preferred diameter for the hole, or opening, in the distal end of the syringe adapter is about 0.10 inches, embodiments disclosed herein are not limited to this preferred diameter, as noted earlier. Instead, a syringe adapter as disclosed herein may have an opening, or distal end hole, within any suitable range”.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (U.S. patent no 5924584) as evidence by Pieroni (U.S. PG publication 20080015539) in view of Wald (U.S. Patent no 5776124) further in view of Dubaele (U.S. PG publication 20180104150).
In regard to claim 5,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1.
Hellstrom as evidence by Pieroni in view of Wald fails to teach wherein an inner shape of the syringe adapter tapers from the proximal end toward the distal end, for at least a portion of a length of the proximal end, at approximately 6 percent.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein an inner shape of the syringe adapter tapers from the proximal end toward the distal end, for at least a portion of a length of the proximal end, at approximately 6 percent, as taught by Dubaele, for the purpose of employing a preferably shaped component to provide a secure and sealed connection with a syringe (paragraph [0023]-[0024] and [0064] of Dubaele).
In regard to claim 18,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 15.
Hellstrom as evidence by Pieroni in view of Wald fails to teach wherein a shape of the interior chamber tapers from the proximal end of the sidewall toward the distal end of the sidewall, for at least a portion of a length of the proximal end of the sidewall, at 6 percent.
Dubaele teaches wherein a shape of the interior chamber (figure 2, item 3) tapers from the proximal end (figure 2, item 2) of the sidewall toward the distal end (end opposite item 2) of the sidewall, for at least a portion of a length of the proximal end (figure 2, item 2) of the sidewall, at 6 percent (paragraph [0023] and [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein a shape of the interior chamber tapers from the proximal end of the sidewall toward the distal end of the sidewall, for at least a portion of a length of the proximal end of the sidewall, at 6 .
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (U.S. patent no 5924584) as evidence by Pieroni (U.S. PG publication 20080015539) in view of Wald (U.S. Patent no 5776124) further in view of Taylor (U.S. PG publication 20180050183).
In regard to claim 6,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 1.
Hellstrom as evidence by Pieroni in view of Wald is silent as to wherein a length of the sidewall, from the distal end to the proximal end, is between 3/8 inch and 2 inches.
Taylor teaches wherein a length of the sidewall (figure 4, item 142), from the distal end (end closest to item 104) to the proximal end (end closest to item 102), is between 3/8 inch and 2 inches (paragraph [0042]: wherein 14 mm is .55 inches which satisfies the limitation of a length of the sidewall, from the distal end to the proximal end, is between 3/8 inch and 2 inches).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein a length of the sidewall, from the distal end to the proximal end, is between 3/8 inch and 2 inches, as taught by Taylor, for the purpose of employing a suitably long adapter to be inserted into a container (paragraph [0042] of Taylor).
Additionally it would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein a length of the sidewall, from the distal end to the proximal end, is between 3/8 inch and 2 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device as both dimensions 
In regard to claim 16,
Hellstrom as evidence by Pieroni in view of Wald teaches the syringe adapter according to Claim 15.
Hellstrom as evidence by Pieroni in view of Wald is silent as to wherein a length of the syringe adapter, from the distal end to the proximal end, is between 3/8 inch and 2 inches.
Taylor teaches wherein a length (figure 4, item 142) of the syringe adapter (figure 4, item 100), from the distal end (end closest to item 104) to the proximal end (end closest to item 102), is between 3/8 inch and 2 inches (paragraph [0042]: wherein 14 mm is .55 inches which satisfies the limitation of a length of the sidewall, from the distal end to the proximal end, is between 3/8 inch and 2 inches).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein a length of the syringe adapter, from the distal end to the proximal end, is between 3/8 inch and 2 inches, as taught by Taylor, for the purpose of employing a suitably long adapter to be inserted into a container (paragraph [0042] of Taylor).
Additionally it would have been an obvious matter of design choice to modify Hellstrom as evidence by Pieroni in view of Wald to include wherein a length of the syringe adapter, from the distal end to the proximal end, is between 3/8 inch and 2 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device as both .
Response to Arguments
Applicant’s arguments, see page 9 of 11, filed 2/7/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  See also Examiner’s interview summary filed 1/28/2022 where Applicant noted that patent no 11071834 is not supported by the earlier filed application with priority date 6/15/0218. Therefore it is the fact that patent no 11071834 is not supported and therefore does not receive the earlier filed priority date, not simply because “both also include continuation-in-part ancestors, and thus the subject application is deemed to be earlier-filed than the ‘834 patent” as argued by the Applicant. The mere fact that patent 11071834 is a continuation-in-part does not automatically result in the instant application being earlier filed. Nonetheless the double patenting rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783